Fourth Court of Appeals
                                        San Antonio, Texas
                                 MEMORANDUM OPINION

                                           No. 04-17-00368-CR

                                        Preston Dewayne VANNOY,
                                                 Appellant

                                                   v.

                                          The STATE of Texas,
                                                Appellee

                   From the County Court at Law No. 2, Guadalupe County, Texas
                                  Trial Court No. CCL-15-0780
                           Honorable Brenda Chapman, Judge Presiding

Opinion by:       Irene Rios, Justice

Sitting:          Sandee Bryan Marion, Chief Justice
                  Karen Angelini, Justice
                  Irene Rios, Justice

Delivered and Filed: June 27, 2018

AFFIRMED

           A jury found Preston Vannoy guilty of the misdemeanor offense of criminal trespass. The

trial court assessed punishment at confinement for ninety days in county jail with a $500 fine. On

appeal, Vannoy challenges the sufficiency of the evidence supporting his conviction. We affirm

the judgment of the trial court.

                                             BACKGROUND

           On March 31, 2015, Austin McFarland contacted his neighbors Jimmy and Barbara

Montgomery to inform them he saw another neighbor, Vannoy, jump the fence from “their land”
                                                                                    04-17-00368-CR


back onto his own property. The property in question was posted with NO TRESPASSING signs.

Barbara, the complainant herein, contacted authorities to report the trespass, and Deputy Laura

Kohls with the Guadalupe County Sheriff’s Department (“GCSD”) responded to the call. Deputy

Kohls, after speaking with the Montgomerys and McFarland, determined the address of the

property in question was 308 Riverview Terrace. Deputy Kohls verified there was a criminal

trespass notice on file for that address, as well as the “combined” property 312 Riverview Terrace,

that had been issued to Vannoy by GCSD Corporal Brendan Moczygemba in December 2013.

       During trial, 308 Riverview Terrace was identified generally as the “corner” property and

testimony indicated the property was owned by John Gage. Barbara testified the Montgomerys

had an agreement with Gage through which the Montgomerys would “lease” the property for seven

years in exchange for cleaning the property. Ben Garza, III, the homeowner’s association

president, testified he knew about the agreement between Gage and the Montgomerys. Barbara

testified she placed several NO TRESPASSING signs on the property, which kept disappearing.

Barbara replaced the missing signs with signs that included the message, “This is for you, Preston

Vannoy.” The State additionally elicited testimony regarding a previous trespass warning given

to Vannoy by Gage in 2009, which warned Vannoy not to enter the property at 308 Riverview

Terrace.

       When asked to identify upon which piece of property Vannoy was seen trespassing and

which property was the subject of the agreement between Gage and the Montgomerys, McFarland

and Barbara both identified the property on an aerial map, and referred to the property as the

“corner.” When pointing out properties in the neighborhood on the aerial map, Garza pointed out

308 Riverview Terrace as the “corner lot” and indicated that Vannoy’s property was located next

to the combined 308/312 corner lot.. Garza further testified “[t]hese are multiple lots and they



                                               -2-
                                                                                      04-17-00368-CR


combined them; so that’s why — gets really confusing” in explaining why address numbers were

not sequential.

                                             ANALYSIS

       In his sole issue on appeal, Vannoy contends the evidence is legally insufficient to show

he committed the offense of criminal trespass. Specifically, Vannoy argues the evidence was

insufficient to show which lots were controlled by Barbara Montgomery and there was no evidence

to show Vannoy entered onto 308 or 312 Riverview Terrace on March 31, 2015.

                                       Standard of Review

       When examining the sufficiency of the evidence, we consider all the evidence in the light

most favorable to the conviction to determine whether, based on the evidence and reasonable

inferences therefrom, a rational trier of fact could have found the essential elements of the offense

beyond a reasonable doubt. Jackson v. Virginia, 443 U.S. 307, 319 (1979); Merritt v. State, 368

S.W.3d 516, 525 (Tex. Crim. App. 2012).           The standard is the same for both direct and

circumstantial cases. Carrizales v. State, 414 S.W.3d 737, 742 (Tex. Crim. App. 2013).

       As the factfinder, the jury is the exclusive judge of witness credibility and the weight of

the evidence. Tate v. State, 500 S.W.3d 410, 413 (Tex. Crim. App. 2016). The jury is permitted

to draw reasonable inferences from the evidence so long as the inferences are supported by the

record. Id. Further, the reconciliation of conflicts in the evidence is within the factfinder’s

exclusive province. Wyatt v. State, 23 S.W.3d 18, 30 (Tex. Crim. App. 2000). If a record supports

conflicting inferences, we presume the factfinder resolved the conflicts in favor of the prevailing

party and therefore defer to that determination. Jackson, 443 U.S. at 319; Hooper v. State, 214

S.W.3d 9, 12 (Tex. Crim. App. 2007). Direct evidence and circumstantial evidence are equally

probative, and circumstantial evidence alone may be sufficient to uphold a conviction so long as



                                                -3-
                                                                                                   04-17-00368-CR


the cumulative force of all the incriminating circumstances is sufficient to support the conviction.

Winfrey v. State, 393 S.W.3d 763, 771 (Tex. Crim. App. 2013); Hooper, 214 S.W.3d at 13.

                                                Applicable Law

        A person commits the offense of criminal trespass if he enters or remains on or in the

property or habitation of another without effective consent and (1) had notice that the entry was

forbidden, or (2) received notice to depart but failed to do so. See TEX. PENAL CODE ANN.

§ 30.05(a)(1) (West Supp. 2017); Salazar v. State, 284 S.W.3d 874, 876 (Tex. Crim. App. 2009). 1

“Another” means “a person other than the actor.” TEX. PENAL CODE ANN. § 1.07(a)(5) (West

Supp. 2017). “Notice” may be conveyed by, among other things, “oral or written communication

by the owner or someone with apparent authority to act for the owner”; “fencing or other enclosure

obviously designed to exclude intruders”; or “a sign or signs posted on the property or at the

entrance to the building, reasonably likely to come to the attention of intruders, indicating that

entry is forbidden.” See id. § 30.05(b)(2).

        The information in this case alleged that on or about March 31, 2015, Vannoy:

        did then and there unlawfully, intentionally, or knowingly enter into or remain on
        the property of another, namely, Barbara Montgomery, without the effective
        consent of the said Barbara Montgomery, and the said defendant had notice that the
        entry was forbidden or had received notice to depart but failed to do so[.]

The trial court’s charge substantially tracked the language of the charging instrument.

                                                   Discussion

        In this case, several witnesses used an aerial map of the neighborhood to identify the

various properties they referred to during their testimonies. Although the points on the map to

which each witness pointed is not included in the record, the record does indicate the map


1
 Because section 30.05(a) does not provide a culpable mental state, Penal Code section 6.02 requires the inclusion of
a culpable mental state of intentionally, knowingly, or recklessly. See TEX. PENAL CODE ANN. § 6.02(b), (c) (West
2011); Holloway v. State, 583 S.W.2d 376, 377 (Tex. Crim. App. [Panel Op.] 1979).

                                                        -4-
                                                                                       04-17-00368-CR


identification occurred before the jury. We defer to the jury on the issue of conflicting evidence,

if the evidence is in fact conflicting. Here, the jury heard testimony lots had been combined, which

led to some confusion in identifying property numbers. Nevertheless, McFarland testified he saw

Vannoy on property McFarland was aware was under the control of the Montgomerys. Barbara

Montgomery testified regarding the agreement between her, her husband, and Gage. This evidence

was undisputed. Further, Deputy Kohls testified the address to which she responded for the

criminal trespass call was 308 Riverview Terrace, and Corporal Moczygemba testified 308 and

312 Riverview Terrace were combined properties for which Vannoy had been issued a criminal

trespass warning.

       Thus, considering all the evidence in the light most favorable to the jury and deferring to

the jury’s reasonable inferences as well as the jury’s reconciliation of any possible conflicts in the

evidence, we conclude a rational trier of fact could have found the essential elements of criminal

trespass beyond a reasonable doubt.

       Vannoy’s sole issue on appeal is overruled.

                                           CONCLUSION

       For the foregoing reasons, we affirm the judgment of the trial court.

                                                   Irene Rios, Justice

DO NOT PUBLISH




                                                 -5-